DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (“Agreement”), entered into as of this day of , 2008 is by and among NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA and NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA (collectively referred to herein as “NW”), on their behalf and on behalf of the separate accounts that are more particularly described below, and NATIONWIDE SECURITIES LLC (“Distributor”). WITNESSETH: WHEREAS, Distributor is a registered broker-dealer that engages in the distribution and promotes the sale of variable insurance products; and WHEREAS,
